On Motion to Dismiss.
The opinion of the Court ivas delivered by
Levy, J.
Appellee moves to dismiss this appeal on the ground that defendants, appellants, have failed to give bond and security as required by law, holding, 1st: “That the exemption of the City from giving bond in judicial proceedings does not apply to proceedings against its officers when sued in their official capacity, to perform a ministerial duty imposed by law.” 2d: “ That such provision of law is in derogation of the general law, and cannot be extended beyond its terms.” 3d: That the City is an ideal being in law, and only nominally and technically named in the writ, and is not a real party, etc, 4th: That the officers named are not exempted from giving bond, etc., as they, individually, as ministerial officers, and not the city per se, are amenable to the writ.
In plaintiff’s (appellee’s) petition in this case, the character of this action is distinctly defined, and the real defendant designated. In his prayer he uses this language : “ Delator prays for a writ of mandamus to the City of New Orleans, through its Mayor and Administrators,” (naming them). Independent of this the suit is to all intents and purposes against, the corporation of the City of New Orleans, the object being to bind and affect the City in her corporate capacity by the judgment sought to be obtained against her. The City is entitled to the appeal without giving bond.
Motion to dismiss is denied.